Title: To Benjamin Franklin from John Bondfield, 4 October 1781
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 4 8bre 1781
There being at this Port many American Seamen and officers lately arrived from England and other Parts have engaged us to purchase a fast Sailing Brig at this Port of which we have given the Command to Captain James Tucker. I request the favor that you will please to send me by return of Post a Commission for the said Brig as I intend to Arm her as a Letter of Marque and put on board her a Small Cargoe. I have the Honor to be Sir your most Obedient Humble Servant
John Bondfield
His Excellency B Franklin Esqr

The Brig call’d the Sally Cap James Tucker of Maryland burthen 150 tons having 16 Six pounders 35 Men a Prize taken by the Privateers Ranger & Rambler property J. Bondfield—J B
  the Brig must be Called the Mariana, instead the Sally and she will mount 16 four Pounders &ca

 
Addressed: His Excellency / Benj Franklin Esq / Minister plenipotentiar des / Etats Unies de lAmerique / Paris
Notation: J. Bondfield 4 Octr 81
